Order entered May 27, 2014




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                        No. 05-13-00468-CV

                             IN THE MATTER OF T.P., A CHILD

                       On Appeal from the 305th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. JD-77361-X

                                             ORDER
       The reporter=s record is overdue in this appeal. In an order dated April 10, 2014, we ordered

Pamela Sumler, Official Court Reporter for the 305th Judicial District Court of Dallas County,

Texas, to file, within ten days, either (1) the reporter=s record, or (2) written verification that the

reporter’s record has not been requested.

       On April 18, 2014, the Court received a letter from Pamela Sumler stating that counsel

for appellant had not contacted her regarding either designation of the record or payment

arrangements.    However, on May 9, 2014, counsel for appellant informed us that he has

requested the reporter’s record.

       Appellant has been found indigent and is, therefore, allowed to proceed with the appeal

without advance payment of costs. Accordingly, on the Court’s own motion, we ORDER,

Pamela Sumler to file the reporter’s record by JUNE 26, 2014. We CAUTION Pamela Sumler
that failure to comply with this order may result in an order that she not sit as a court reporter

until she complies.

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to The

Honorable Cheryl Lee Shannon, Presiding Judge of the 305th Judicial District Court of Dallas

County, Texas, Pamela Sumler, and counsel for all parties.


                                                      /s/    ADA BROWN
                                                             JUSTICE